DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remark, filed 3/11/2022, with respect to claims 1-23 have been fully considered and are persuasive.  The rejection of claims 1-23 has been withdrawn. 

Allowable Subject Matter
Claims 1-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“a set of physical paths configured to convey information from the set of FE circuits to a memory via the set of shader engines, wherein subsets of the set of physical paths are allocated for exclusive use by the subsets of the set of FE circuits and the corresponding subsets of the set of shader engines; and
a scheduler configured to receive a reconfiguration request and to modify allocation of one or more of the subsets of the set of physical paths based on the reconfiguration request”.


“modifying allocation of the set of physical paths to applications that are generating the commands for execution on the corresponding subsets of the set of shader engines by exclusively allocating subsets of the set of physical paths for use by the corresponding subsets of the set of FE circuits; and
dispatching the commands from the subsets of the set of FE circuits to the corresponding subsets of the set of shader engines via the modified allocation of the set of physical paths”.

Regarding to claim 17, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“a set of physical paths configured to convey information from the set of FE circuits to a memory via the set of shader engines, wherein subsets of the set of physical paths are allocated for exclusive use by the subsets of the set of FE circuits and the corresponding subsets of the set of shader engines;
an operating system (OS) configured to modify allocation of one or more of the subsets of the set of physical paths in the second processing unit in response to a request for reconfiguration of the second processing unit; and
an application programming interface (API) configured to transmit the request for the reconfiguration of the second processing unit”. 

Claims 2-8 are allowed due to dependence of claim 1. Claims 10-16 are allowed due to dependency of claim 9. Claims 18-23 are allowed due to dependency of claim 17.

Closest Reference Found
 	Closest prior art made of record includes Paltashev (US 20180114290 A1), in view of Jiao (US 20080074433 A1), and further in view of Jiao (US 20100123717 A1, hereby ‘717) either alone or in combination, fail to anticipate or render obvious required in the claim or the claim as a whole as mentioned above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616